Citation Nr: 0000363	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to nonservice-connected pension benefits.

In the March 1998 substantive appeal the veteran requested a 
hearing before a member of the Board.  In April 1998 he 
withdrew his request for a Travel Board hearing and requested 
an RO hearing.  A RO hearing was conducted in June 1998 and a 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran had more than 90 days service during a period 
of war.

2.  The evidence, including his statements, tend to show 
multiple disabilities involving the low back and hands, a 
skin disorder, hypertension, a psychiatric disorder, obesity 
and possible neurological dysfunction of the upper 
extremities which may produce permanent and total disability.

3.  The veteran reports receiving no income.


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§ 3.3 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A claim for pension is well-grounded if three criteria are 
met: (1) the veteran had active military service of 90 days 
or more with at least 1 day being during a period of war (or 
discharge or release from service during a period of war for 
a service-connected disability); (2) there is evidence of 
income which does not exceed the statutory limit; and (3) 
there is evidence of permanent and total disability 
productive of unemployability.  38 C.F.R. §§ 3.3, 3.314 
(1999); See Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

In this case, the claims file contains the veteran's Form DD 
214, indicating that he meets the service requirements for VA 
nonservice-connected pension benefits.  Further, the veteran 
contends that he is unemployable on the basis of several 
nonservice-connected disabilities, most of which are shown to 
be compensable, and that he is therefore entitled to non 
service-connected pension benefits.  In addition, the Board 
notes that it does not appear that the veteran's income 
exceeds the statutory limit as he has reported no income on 
his October 1996 application for pension benefits.  
Accordingly, the claim is well-grounded for the purposes of 
38 U.S.C.A. § 5107(a) (West 1991).  



ORDER

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.


REMAND

The veteran's combined disability rating is currently 50 
percent, and is comprised of a low back disability, rated as 
20 percent disabling; a psychiatric disorder characterized as 
depression, rated as 10 percent disabling; bilateral hand 
disabilities rated at 10 percent each (plus the bilateral 
factor); a skin condition, evaluated as 10 percent disabling; 
obesity, evaluated as 10 percent disabling and a superficial 
groin abrasion for which a noncompensable evaluation is in 
effect.  

A review of the record reflects that the veteran has an 
additional non-service connected condition which should be 
evaluated.  An October 1996 medical record showed that the 
veteran's blood pressure was 160/90.  Upon VA examination 
conducted in June 1997, the veteran's blood pressure was 
150/97.  The examiner noted that elevated blood pressure was 
shown.  A private medical record dated in January 1998 
reflected that the veteran's blood pressure was 150/100 and 
that it was uncontrolled.  In Note 1 accompanying the rating 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1999), the regulation further states that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
The term hypertension means that the diastolic pressure is 
predominately 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  The Board 
believes that the veteran should therefore undergo an 
evaluation to determine whether hypertension is shown in 
accordance with 38 C.F.R. § 4.1.04, Diagnostic Code 7101, and 
if so, whether it is compensable under either the former or 
current rating criteria used for the evaluation of 
hypertension.   

In addition, as indicated herein, one of the veteran's 
nonservice connected disabilities is a psychiatric disorder, 
which has been characterized as depression.  A VA examination 
conducted in June 1997 indicated that the veteran suffered 
from mild depression.  Accordingly, by rating action of 
October 1997 a 10 percent evaluation was assigned under 
38 C.F.R. § 4.130, Diagnostic Code 9434.  However, a thorough 
psychiatric evaluation was not conducted at that time.  

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1999), 
specifically major depression is evaluated under Diagnostic 
Code 9434.  Prior to November 7, 1996, the criteria for 
evaluating service-connected psychiatric disabilities were 
codified at 38 C.F.R. § 4.132 (1996), specifically major 
depression was evaluated under Diagnostic Code 9405.  
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In this case, the veteran's claim was filed on October 16, 
1996 and therefore his claim was pending at the time of the 
regulation change.  (In an April 1997 letter to the veteran, 
the RO informed him that he had until November 1997 to 
provide requested medical information.  Since he submitted VA 
Forms 21-4142 and underwent VA examination in  June 1997, the 
Board concludes that he responded timely and appropriately, 
and his October 1996 claim remains open.)  The Statement of 
the Case issued in March 1998, reflected that the rating 
criteria for psychiatric disabilities in effect from November 
7, 1996, forward were applied to the claim; however, there is 
no indication that the former criteria were also applied.  
Accordingly, the Board believes that upon remand both the 
former and the current criteria pertaining to the veteran's 
psychiatric condition should be applied by the RO.  

With respect to the veteran's bilateral hand disabilities, 
the Board notes that the June 1997 VA examination report 
indicated that a neurological evaluation was also going to be 
obtained to assess the loss of grip strength.  However, the 
veteran apparently failed to report for a VA neurological 
examination which was scheduled for July 1997.  Despite the 
veteran's failure to report, the Board believes that 
neurological studies would prove helpful in the case as would 
an assessment of the veteran's functional impairment 
affecting his disabilities of the hand and spine in 
determining the proper level of disability to be assigned for 
those conditions.  He should be afforded another opportunity 
to report for such examination.

A review of the file also indicates that additional medical 
evidence may be available to supplement the record.  In May 
1997, the veteran indicated that he had been injured in a 
post service industrial accident in March 1991.  He stated 
that he had been electrocuted and that this injury had caused 
back problems and nerve damage which rendered him 
unemployable.  The veteran indicated that he had received VA 
treatment and also identified a private doctor as well as 
noting that there were medical records available in 
conjunction with a workman's compensation claim.  VA medical 
records from the VAMC in Los Angeles, California from January 
1997 forward were requested; however no additional evidence 
was received.  

However subsequently, in hearing testimony presented by the 
veteran in June 1998, he stated that he had been seeing a 
doctor for back problems and gave the name and location of 
that source and also indicated that he had received VA 
treatment in March 1998.  In addition, there is on file a 
private medical record dated in January 1998 from the Watts 
Heath Foundation; and it appears that the veteran was 
approved for subsequent treatment from that source.  However, 
records from that source were not requested by the RO.  The 
Board believes that the veteran should be contacted in order 
to identify the sources and dates of pertinent medical 
treatment and that an attempt to obtain the evidence 
identified should be made.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The veteran should be contacted and requested 
to furnish a complete list of all medical personnel 
and facilities from which he has received treatment 
for his non-service connected disabilities.  After 
obtaining the appropriate releases from the veteran 
where necessary, the health care providers should 
be contacted and requested to provide all treatment 
records in their possession pertaining to the 
veteran.  In particular, the RO is requested to 
contact the Watts Health Foundation to obtain 
records of treatment, and, in addition, to obtain 
records from the VAMC and or VA outpatient 
clinic(s) if the veteran reports that he was 
treated there subsequent to October 1998.  If these 
records are unavailable or are duplicates of those 
already on file, that fact should be annotated in 
the claims folder.  Any available records should be 
associated with the claims folder. 

2.  The RO should schedule the veteran for a 
comprehensive VA examination specifically to 
ascertain the nature, severity and permanence of 
all his non-service connected disabilities.  The 
veteran's claims folder is to be made available to 
the examiner for review prior to the examination, 
and the examiner should be asked to indicate in the 
examination report whether he or she has reviewed 
the claims folder.  The following examinations 
should be scheduled: orthopedic and neurological 
for the veteran's bilateral hand and spinal 
disability; a hypertension examination; an 
examination of the skin and for scars, including an 
evaluation for obesity; and a comprehensive 
psychiatric evaluation.  

As for the disability of the hands/arms and spine, 
all ranges of motion should be reported in degrees, 
and the examiner should be asked to describe what 
the normal range of motion for the affected parts 
would be.  The examiner should describe any 
functional limitation due to pain, including 
whether additional functional limitation is likely 
to result on use or during flare-ups.  The examiner 
should give a full description of any limitation of 
activity imposed by the veteran's hand and spinal 
disabilities and express opinions as to whether the 
conditions are permanent, and the degree of 
interference with the veteran's ability to obtain 
and maintain gainful employment caused by each 
disability identified on examination.  The examiner 
should also state whether the veteran's disabling 
conditions are susceptible of improvement through 
appropriate treatment.  The examiner must provide 
complete rationale for all conclusions reached.

3.  The RO should review the claims folder and 
ensure that all of the foregoing development 
actions have been conducted and completed in full.  
If any development is incomplete, appropriate 
corrective action is to be implemented.  38 C.F.R. 
§ 4.2 (1999); See also Stegall v. West, 11 Vet.App. 
268 (1998).

4.  After completion of the above, the RO should 
then readjudicate the issue of entitlement to a 
permanent and total disability evaluation for 
pension purposes, with application of all 
appropriate laws, regulations and diagnostic codes 
(as amended), and with consideration of any 
additional information obtained as a result of this 
remand, including the report of the VA examination.  
The RO should consider each of the veteran's 
ratable disabilities with application of the 
appropriate diagnostic codes in the Schedule for 
Rating Disabilities to determine the percentage of 
impairment caused by each disability.  In this 
regard an evaluation of hypertension should be 
undertaken under both the current and former rating 
criteria found at 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  The veteran's psychiatric disability 
should also be evaluated under the former criteria 
found at 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996) and under the rating criteria currently in 
effect at 38 C.F.R. § 4.130 (1999), under 
Diagnostic Code 9434.  

In evaluating any degree of disability of any 
reported musculoskeletal disorder, the RO must 
consider whether there is functional loss due to 
pain, under 38 C.F.R. §§ 4.10, 4.40 and 4.45 
(1999).  See Deluca v. Brown, 8 Vet.App. 202 
(1995).  The RO should consider whether the veteran 
meets the criteria provided under 38 U.S.C.A. §§ 
1502(a)(1), 1521(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.16, 4.17, 4.25 (1999) as 
well as the provisions of Talley v. Derwinski, 2 
Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992); and Roberts, supra.  If the 
veteran does not meet the percentage requirements, 
a permanent and total evaluation for pension 
purposes should be considered under 38 C.F.R. § 
3.321(b)(2) (1999).  In deciding the veteran's 
claim, the RO should consider carefully and with 
mindfulness the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  

5.  While this case is in remand status, the 
veteran may submit additional evidence and argument 
on the appealed issues.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995); and Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The veteran is further advised 
that he should assist the RO, to the extent 
possible, in the development of his claim, and that 
failure to cooperate may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 191, 193 
(1991).

If the decision as to the claim of entitlement to nonservice-
connected pension benefits remains adverse to the veteran, he 
should be furnished a Supplemental Statement of the Case 
which includes a recitation of the percentage rating for each 
diagnosed disability, citing the appropriate diagnostic code 
for each and providing a discussion of applicability to the 
veteran's disabilities.  The veteran should be afforded a 
reasonable period of time in which to respond.  Thereafter, 
the case should be returned to the Board, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

